
	

113 HR 5089 : To designate the facility of the United States Postal Service located at 2000 Mulford Road in Mulberry, Florida, as the “Sergeant First Class Daniel M. Ferguson Post Office”.
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5089
		IN THE SENATE OF THE UNITED STATES
		September 9, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the facility of the United States Postal Service located at 2000 Mulford Road in
			 Mulberry, Florida, as the Sergeant First Class Daniel M. Ferguson Post Office.
	
	
		1. Sergeant First Class Daniel M. Ferguson Post Office
			(a)DesignationThe facility of the United States Postal Service located at 2000 Mulford Road in Mulberry, Florida,
			 shall be known and designated as the Sergeant First Class Daniel M. Ferguson Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Sergeant First Class Daniel M. Ferguson Post Office.
			
	Passed the House of Representatives September 8, 2014.Karen L. Haas,Clerk
